Citation Nr: 1226356	
Decision Date: 07/31/12    Archive Date: 08/03/12	

DOCKET NO.  09-43 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include arthritis, spinal stenosis, and disc bulging at the level of the 3rd and 4th lumbar vertebrae with a history of sacroiliac instability.

2.  Entitlement to an evaluation in excess of 10 percent for right sciatic neuropathy (by history).


REPRESENTATION

Appellant represented by:	J. J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty for training from August 15, 1976 to February 2, 1977; August 10 to August 23, 1980; May 17 to May 30, 1981; June 5 to June 19, 1982; and March 5 to March 19, 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a rating decision of March 1991, the RO denied entitlement to service connection for a low back disability, specifically, sacroiliac instability.  The Veteran failed to perfect an appeal of that denial of benefits, with the result that it became final.  

In a subsequent decision of October 2005, the Board denied entitlement to service connection for a low back disability, to include sacroiliac instability, degenerative arthritis, spinal stenosis, and an old fracture of the transverse process of the 1st lumbar vertebra. 

Since the time of the aforementioned decisions, the Veteran has submitted additional evidence in an attempt to reopen her claim.  The RO determined that such evidence was new, but not material, and the current appeal ensued.  

Finally, for reasons which will become apparent, the appeal as to the issue of an increased evaluation for service-connected right sciatic neuropathy is being REMANDED to the RO for additional development.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In a rating decision of March 1991, which the Veteran failed to appeal, the RO denied entitlement to service connection for a low back disability, specifically, sacroiliac instability, essentially on the basis that the Veteran's low back disorder was first shown many years following service discharge.

2.  In a decision of October 2005, the Board denied entitlement to service connection for a low back disability, to include sacroiliac instability, essentially on the basis that such a disability was not identified during a period of active duty for training, and that there was no competent medical evidence of record showing that the Veteran's currently diagnosed degenerative arthritis, spinal stenosis, or old fracture of the transverse process of the 1st lumbar vertebra was related to a period of active duty for training.  

3.  Evidence received since the time of the Board's October 2005 decision denying entitlement to service connection for a low back disability is cumulative and/or redundant, and, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1991 denying the Veteran's claim for service connection for a low back disability is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The decision of the Board in October 2005 denying the Veteran's claim for service connection for a low back disability is final.  38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

3.  Evidence received since the time of the Board's October 2005 decision denying entitlement to service connection for a low back disability is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran in December 2009 of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, affording her appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

New and Material Evidence

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes her multiple contentions, including those offered during the course of a videoconference hearing before the undersigned Veterans Law Judge in April 2012, as well as VA (including Virtual VA) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran in this case seeks service connection for a chronic low back disability.  In pertinent part, it is contended that the Veteran's current low back pathology had its origin during her period or periods of active duty for training.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of the disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the Board, that determination is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  Where service connection has been denied by a decision of the RO, that determination, absent disagreement by the Veteran within a period of one year, is similarly final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the prior Board decision in October 2005, it was noted that, as regarded the Veteran's claimed sacroiliac instability, duplicate service medical records, private clinical records, and VA treatment records associated with the claims file following the RO's last final decision in March 1991 did not constitute new and material evidence.  Although records from the Social Security Administration, chiropractic treatment records, VA treatment records, and VA examination reports were all new, those records were not material, inasmuch as they did not bear directly and substantially on the question of whether the Veteran currently had a disorder manifested by sacroiliac instability which was related to a period of active duty for training.  Rather, to the contrary, the medical evidence showed that the Veteran was not currently diagnosed with any disorder manifested by sacroiliac instability.  Significantly, the Board noted that, where newly submitted evidence shows that the Veteran is not currently diagnosed with a disorder for which service connection is sought, that evidence cannot constitute "new and material evidence" which ought to be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concluded that new and material evidence had not been submitted, and that the Veteran's claim for service connection could not be reopened.  

Regarding the Veteran's claim for service connection for a low back disability other than sacroiliac instability, the Board noted that the evidence of record showed that the Veteran had sustained three distinct injuries to her back, two during a period of active duty for training in August 1976 and March 1983, and one in July 1982, while on her civilian job.  Significantly, service connection was already in effect for right sciatic neuropathy based on the inservice back injuries.  Current evidence showed that the Veteran was diagnosed with three disorders of the lumbar spine recognized under the VA's Rating Schedule as separate and distinct from each other, specifically, degenerative arthritis, spinal stenosis, and an old fracture of the transverse process.  However, none of those disorders were identified as having occurred during a period of active duty service.  According to the Board, both a February 2001 VA examiner and an April 2001 VA examiner found that degenerative arthritis noted on examination was not post-traumatic in nature, but, rather, was likely related to aging or genetics due to its diffuseness and symmetry in presentation.  Under the circumstances, the Board was of the opinion that degenerative arthritis of the lumbar spine was not related to an inservice back injury.  

Moreover, the February 2001 VA examiner remarked that spinal stenosis was most commonly a developmental abnormality, rather than being post-traumatic, though the exact etiology of the Veteran's spinal stenosis was unknown.  The April 2001 VA examiner identified no relationship between the Veteran's spinal stenosis and any inservice back injury.  Moreover, there was no competent medical evidence of record linking the currently diagnosed spinal stenosis of the lumbar spine to the Veteran's service.  While the February 2001 VA examiner provided a general response that the Veteran's current back pain represented a continuum of initial symptoms noted in service, both he and the April 2001 VA examiner clearly found no relationship between the spinal stenosis noted on examination and the Veteran's service.  Moreover, reasonable doubt could not be resolved in the Veteran's favor where early radiographic reports dated in February 1984 and October 1986 were unremarkable for spinal stenosis.

Regarding the old fracture of a transverse process at the 1st lumbar vertebra, the April 2001 VA examiner speculated that the fracture in question might have occurred either when the Veteran fell down the stairs in August 1976, or during a judo event, the latter of which was undocumented.  The Board noted that a medical opinion based on speculation, without supporting clinical data or other rationale, did not provide the required degree of medical certainty.  Moreover, radiographic studies of the Veteran's lumbar spine taken in February 1984 and October 1986 (after the alleged fall in August 1976) indicated that no fractures were present.  Under the circumstances, the Board determined that the April 2001 VA examiner's opinion was unpersuasive as to the possibility of the Veteran sustaining a fracture during a period of active duty for training, inasmuch as that determination was not supported by the clinical data.  Moreover, the evidence failed to show that an old fracture of the transverse process at the level of the 1st lumbar vertebra was related to an inservice back injury.  Rather, the weight of the evidence was against the Veteran's claim.  Accordingly, the Board determined that service connection for a low back disability other than the aforementioned sacroiliac instability was not warranted.  Both of the aforementioned determinations were adequately supported by and consistent with the evidence then of record, and are now final.  

Evidence submitted since the time of the Board's October 2005 decision, consisting, for the most part, of VA treatment records, while "new" in the sense that it was not previously of record, is not "material."  In fact, such evidence shows only ongoing treatment for the Veteran's low back disability, with no demonstrated relationship between that pathology and any incident or incidents of the Veteran's periods of active military service.

While the Veteran has continued to argue that her current low back disability is, in fact, causally related to an incident or incidents of service, her statements are similar to ones previously given, and are cumulative in nature.  Moreover, recently submitted evidence to the effect that, in July 2011, the Veteran underwent a lumbar laminectomy at the level of the 3rd and 4th lumbar vertebrae does nothing to establish a relationship between that pathology and the Veteran's period or periods of active military service.  Significantly, the matter of a nexus between service and a claimed disability involves a complex medical question requiring medical expertise.  As the Veteran is not shown to have any medical training, her restated opinions regarding nexus are not competent evidence in the matter before the Board.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Under the circumstances, the Board is of the opinion that the evidence received since the time of the October 2005 Board decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the appeal regarding the issue of entitlement to service connection for a low back disability must be denied.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a chronic low back disability is denied.  


REMAND

In addition to the above, the Veteran in this case seeks an increased evaluation for service-connected right sciatic neuropathy.  In pertinent part, it is contended that current manifestations of the Veteran's service-connected right sciatic neuropathy are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 10 percent schedular evaluation now assigned.  

In that regard, a review of the record discloses that the Veteran last underwent a VA examination for the purpose of determining the severity of her service-connected sciatic neuropathy in October 2009, at this point, almost three years ago.  Moreover, the Veteran has voiced continued complaints regarding her right sciatic neuropathy.  Significantly, and as noted above, in July 2011, the Veteran underwent a lumbar laminectomy at the level of the 3rd and 4th lumbar vertebrae for spinal stenosis.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous opinion would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2010, and specifically including any and all records of postsurgical treatment following the Veteran's lumbar laminectomy in July 2011, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her attorney should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA examination, by an appropriate specialist, if deemed necessary, in order to more accurately determine the current severity of her service-connected right sciatic neuropathy.  The Veteran is notified that it is her responsibility to report for the examination, and to cooperate in the development of her claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination, and in accordance with the latest AMIE worksheets for rating sciatic neuropathy, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of her service-connected right sciatic neuropathy.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  

3.  The RO should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The RO should then readjudicate the Veteran's claim for an increased evaluation for service-connected right sciatic neuropathy.  Should the benefit sought on appeal remain denied, the Veteran and her attorney should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in November 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


